Title: To Thomas Jefferson from Caspar Wistar, 18 February 1801
From: Wistar, Caspar
To: Jefferson, Thomas



Dr Sir
Philada Feby. 18th 1801.

I should have replied sooner to your favour of Feby. 3d. but I did not wish to intrude upon you at a period so awfully important to our Country—the accounts we have received this day (from Washington on Sunday) are such as give us great reason to hope that some of the Gentlemen to whom accident has given the power to decide will have obeyed the dictates of reason & finished the dispute before this reaches you—Upon this subject I think it right to state to you the strong conviction of my mind, that the great bulk of the people here who are of the federal party, as it is improperly called, do not approve of the late proceedings of that party in Congress, but consider them as contrary to the spirit & principles of our Constitution. The spirit of party is much stronger among some Gentlemen in public life, than it is among the people at large who if left to themselves would reciprocally tolerate with good humour the diversity of political sentiment which seems inevitable in our present situation—
It seems very reasonable to hope that under the approaching Administration many angry passions will subside, & social intercourse will be greatly improved, as the people cannot but see that the late proceedings have originated in the wish to retain power & influence—with this pleasing hope I leave the subject for the present—
Your extracts from Chanceller Livingston’s letter do not afford as strong reasons for hoping that we shall soon complete our Skeleton at Philada & I feel the propriety of the suggestion to fix upon a few of the most important parts & confine the request to them, but I find  myself in the situation of a country man who was asked what he would be helped to at a large entertainment, &, after surveying the table with great attention, replied I should like a little of all—as all cannot be had, I will beg to be helped to the head & feet & shoulder blade if they are to spare. From the description which I have the pleasure to inclose, you will see that the Specimens are remarkably large, it is therefore to be wished that the curious People of may take good care of them, especially of the head—You probably have been informed ere this of the election of Chanceller Livingsto[n,] it is remarkable that it should be left to so late a Period—Mr Ellicott who was engaged in writing to you at the time of the election charged himself with the care of the Diploma—Having made this letter too long I will only add thatwith sentiments of most sincere esteem I am your obliged friend

C. Wistar Junr.

